Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/03/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 -52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the panels" in line four. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 39-52, is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, and 43 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,877,628; Nesting). Claim(s) is/are rejected as shown below. 
As to claim 38, D1 discloses a container (1) comprising: 
a bottom wall (2), a plurality of side walls (3a-3d) and a top wall (5a, 5b), the walls being coupled together to enable the container to be reconfigured between a lay flat condition in which the panels overlie each other and an erected condition while the walls remain coupled together, wherein when in the erected condition the walls form an enclosed storage space (side walls are coupled to the bottom wall by hinges 4, and top wall is coupled with side walls by hinges 6; thus, the container can be reconfigured between a lay flat state where the walls overlie each other, and an erected state where the walls remain coupled together forming an enclosed spaced); and 
a lid structure comprising at least two lid panels wherein a first lid panel forms at least a part of the top wall and a second lid panel forms at least a part of one side wall (in Figure 1, the lid structure has at least two lid panels; one of the panels, say 5a, forms at least a part of the top wall, and the other panel, say 5b, forms at least a part of one of the side walls 3b); 
the first lid panel (5a) being pivotally coupled to another of the side walls (3d) and detachably coupled to the second lid panel (5b) (Figure 1); the lid structure having: a closed configuration where the first and second lid panels act as respective parts of the top wall and one side wall to form, together with the bottom wall and other side walls, the enclosed storage space (enclose storage space is formed when all side walls [3a-3d], bottom wall, and panels 5a, 5b are held together); a top load configuration wherein when the container is in the erected condition the first lid panel (5a) is decoupled from the second lid panel (5b) and pivoted to a position enabling top loading of the container while the second lid panel (5b) forms at least a part of the one side wall (3b) (Figure 1); and a front load configuration where the first and second lid panels (5a, 5b) are connected to each other and moveable relative to each other so that an edge of the second lid panel (5b) which lies adjacent the bottom wall (2) when the container is in the erected condition is lifted from and disposed above the bottom wall to enable front loading of the container (first and second lid panels 5a, 5b are connected to each other via hook 23 [Col.5, L44-50]; when the hook 23 is not engaged, the lid panels are movable relative to each other; second lid panel 5b and side wall 3b are hinged at 6 and second lid panel 5b can be tilted to access the interior of the container in the top loading state; Figure 1.)  

As to claim 43, D1 discloses the container according to claim 38, wherein the lid structure is arranged to have two front load configurations these being a first front load configuration wherein both first and second lid panel are move to a location displaced from their location when the lid structure is in the closed configuration (first front load configuration is when both 5a and 5b are in opened positions to access the interior of the container 1; Figure 1); and a second front load configuration where only the second lid panel move to a location displaced from its location when the lid structure is in the closed configuration (second front load configuration is when 5a in closed position and 5b is opened to access the interior of the container 1; Figure 1.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,877,628; Nesting) in view of D2 (US 4,789,075; Sun). Claim(s) is/are rejected as shown below. 
As to claim 39, D2 teaches a collapsible container with hinge mechanism between lid 5 and one of the side panels 4. The hinge mechanism includes 50, 51, 8, and 7, and permits pivotal motion between lid 5 and side panel 4. The hinge mechanism has a one member 7 that is movable between an engaged position where the one member 7 couples the lid 5 and the side panel 4 together, and a disengaged position enabling the lid 5 and the side 4 decoupled from one another. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a hinge mechanism between the first and second lid panels such that, the hinge mechanism comprising at least one member that is movable between an engaged position where the at least one member couples the first and second lid panels together and acts as a pivot axis enabling pivot motion of the first and second lid panels relative to each other, and a disengaged position enabling the second lid panel to be decoupled from the first lid panel, as taught by D2 since the claimed invention is merely a combination of known elements (such as ), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for providing a mechanism that couples and decouples two components.     

As to claim 40, the combination teaches the container according to claim 39, wherein the hinged mechanism is retained by one or both of the lid panels when in the engaged position and in the disengaged position (D1 modified with hinge mechanism of D2 teaches the claimed limitations.) 
 
As to claim 41, the combination teaches the container according to claim 39, wherein the at least one member (7, Figure 1 of D2) comprises at least two members (7, 7) wherein (a) the at least two members are retained by one of the first lid panel and the second lid panel; or (b) a first of the at least two members is retained by the first lid panel and a second of the at least two of members is retained by the second lid panel (Figure 1 of D2 shows the members 7 one member is in lid 5 and the other member is in side panel 4; thus, it would have been obvious to modify D1 with features of D2 for the benefit of obtaining a pivotal motion along with coupling and decoupling of two components.)  

As to claim 42, the combination teaches the container according to claims 39, wherein the at least one member (7 of D2) comprises at least one pin (Col. 1, L67 of D2) slidably mounted within one of the lid panels.  


Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,877,628; Nesting) in view of D3 (US 3,730,378; Albinson et al.) Claim(s) is/are rejected as shown below. 
As to claim 44, D3 teaches a container having a lid with two panels 22, 24, where the panel 22 is hinged having a pivotal motion, and panel 24 is capable of lying flat on panel 22 when in front load configuration for easy access to the container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a lid structure such that the lid structure is arranged so that the second lid panel is capable of lying flat on the first lid panel when in the first front load configuration, as taught by D3 since the claimed invention is merely a combination of known elements (such as providing a lid structure), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable to facilitate opening of lid.         

Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,877,628; Nesting) and D3 (US 3,730,378; Albinson et al.) and in view of D4 (US 2007-0051720; Chen). Claim(s) is/are rejected as shown below. 
As to claim 45, D4 teaches a container with self-supporting diver 74 which can be mounted to divide the interior space of the container into plurality of spaces. The divider can be removed when not needed (¶ 0031). The divider is configured to engage with an inside of two side walls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a demountable divider as taught by Secondary since the claimed invention is merely a combination of known elements (such as providing a divider), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for obtaining plurality of spaces with a divider.     

 As to claim 46, the combination teaches the container according to claim 45, wherein the demountable divider is self-supporting when engaged with the two side walls (D1 modified with features of D4 teaches the claimed limitations.)  

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,877,628; Nesting) in view of D5 (US 2011-0042452; Cormack). Claim(s) is/are rejected as shown below. 
As to claim 47, D1 discloses the container according to claim 38, comprising at least one recess (Figure 1) for receiving a respective electronically readable tag.  
D5 teaches an electronic tag in a container (abstract) to identify the product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electronically readable tag in one of the recesses of D1 as taught by D5 since the claimed invention is merely a combination of known elements (such as providing electronically readable tag), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for easy identification.      

Claim(s) 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,877,628; Nesting) in view of D6 (JP 2013 221343; Watanbe et al.) Claim(s) is/are rejected as shown below. 
As to claim 48, D6 teaches a latch to securely lock two structures (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a latch in D1 such that the latch is arranged to lock the container in the erected condition to prevent unauthorized access to the enclosed space as taught by D6, since the claimed invention is merely a combination of known elements (such as providing a latch), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured locking of the container.      

As to claim 49, the combination teaches the container according to claim 48, wherein the latching system comprises at least one of latch mechanisms which is fixed to respective associated walls of the container, each latch mechanism having a latched state where latch mechanism latches two associated walls together and an unlatched state enabling to associated walls to be moved relative to each other (D1 modified with features of D6 teaches the claimed limitations.)  

As to claim 50, the combination teaches the container according to claim 49, wherein the latching system comprises a secure lock (pad lock; p2, paragraph 3 of D6) for each of the at least one latch mechanism, each secure lock being capable of engaging a respect latch mechanism to prevent unauthorised change from the latched state to the unlatched state (D1 modified with features of D6 teaches the claimed limitations.)  
  
As to claim 51, the combination teaches the container according to claim 49, wherein each latch mechanism comprises: a lever (20) capable of pivotal movement about a lever axis (see D6); a latch member (30) pivotally coupled about a latch axis to the lever (20), the latch member (30) being movable by pivoting of the lever about the lever axis to reach and engage a catch (5) (see D6); wherein the lever (20) and the latch member (30) are biased to pivot in the same direction about their respective axes (see D6) (it would have been obvious to modify D1 with features of D6 to obtain a secured latch system.)  

As to claim 52, the combination the container according to claim 49, wherein each latch mechanism comprises a lever (20) coupled to pivot about a lever axis (see D6); a latch member (30) pivotally coupled about a latch axis to the lever (see D6); the lever (20) and the latch member (30) both being biased to pivot in a first direction (see D6); the lever (20) and the latch member (30) arranged to be movable between a released position and a latched position, wherein when in the latched position the lever is pivoted about the lever axis in a second direction being opposite to the first direction and is capable of engaging a catch, and wherein when in the released position the latch member overlies the lever (see D6); the lever (20) and the latch member (30) further arranged so that when in the latched position upon applying a force on the lever (20) to pivot the lever through a first angle in the second direction, the latch member (30) is displaced from the catch (5) wherein on subsequent release of the force both the lever and the latch member are biased to pivot in the first direction to the released position (see D6) (it would have been obvious to modify D1 with features of D6 for secured latching.)   

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675